t c memo united_states tax_court jack m chakoian ii and kim m chakoian petitioners v commissioner of internal revenue respondent docket no filed date jack m chakoian ii pro_se robert v boeshaar for respondent memorandum findings_of_fact and opinion haines judge on date respondent issued a notice of final_determination denying petitioners’ claim_for_abatement of interest petitioners timely filed a petition under sec_6404 the issue for decision after concessions is whether 1unless otherwise indicated all section references are to the internal_revenue_code as amended amounts are rounded to continued petitioners are entitled to an abatement of interest under sec_6404 with respect to their and federal_income_tax liabilities findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with the attached exhibits are incorporated herein by this reference at the time petitioners filed their petition they resided in the state of washington i notices of deficiency petitioners timely filed form sec_1040 u s individual_income_tax_return for and on date respondent sent a letter to petitioners notifying them that their return had been selected for examination on date respondent issued a notice_of_deficiency with respect to petitioners’ return petitioners did not petition this court in response to the notice_of_deficiency continued the nearest dollar 2petitioners concede that they are not entitled to abatement of interest for periods beginning before date petitioners also concede that they are not entitled to abatement of interest with respect to their federal_income_tax liability on date respondent sent a letter to petitioners notifying them that their return had been selected for examination on date respondent issued a notice_of_deficiency with respect to petitioners’ return rather than petition this court in response to the notice_of_deficiency petitioner jack m chakoian ii mr chakoian called respondent on date and requested that the case be transferred from chicago illinois to seattle washington respondent informed mr chakoian that the case could not be transferred during the 90-day statutory period when petitioners could file a petition with the tax_court ii offer-in-compromise on date petitioners submitted an offer-in- compromise oic based on doubt as to liability respondent’s witness irs interest_abatement_coordinator tom poppe mr poppe testified at trial that the irs office in charge of processing oics based on doubt as to liability was inundated with offers at the time he also testified that oics based on doubt as to liability were considered low-priority cases so it was unfortunately typical for offers in compromise not to be worked for two or three years because of the backlog of oics already filed with the internal_revenue_service irs petitioners’ oic was not assigned to a tax examiner until date on date respondent notified petitioners that their oic would be rejected on date respondent sent an official rejection memorandum to petitioners on date petitioners requested a conference with the irs appeals_office on date and date appeals officer jeffrey sherrill held appeals conferences with petitioners on date the appeals_office mailed petitioners a letter rejecting their oic but allowing them to reduce their liability by dollar_figure and their sec_6662 penalty by dollar_figure iii interest abatement on date petitioners submitted requests for abatement of interest to the irs and sent copies of the requests to the taxpayer_advocate in seattle washington respondent assigned the interest abatement case to mr poppe on date mr poppe completed a 12-page analysis of petitioners’ requests entitled interest and penalty abatement case details the analysis concluded that respondent should deny petitioners’ interest abatement request because respondent had followed all established administrative procedures for processing petitioners’ oic on date mr chakoian sent a letter to mr poppe indicating that mr chakoian had previously received a letter from mr poppe which articulated respondent’s intent to deny petitioners’ request mr chakoian argued in his letter that petitioners were entitled to interest abatement because a call center employee of respondent had instructed petitioners to submit an oic in order to move the case from chicago to seattle on date petitioners’ interest abatement case was assigned to appeals on date appeals declined petitioners’ request for interest abatement but allowed a partial sec_6662 penalty abatement of dollar_figure for and dollar_figure for on date the office of appeals in sacramento california sent petitioners a notice entitled full disallowance - final_determination final_determination in response to petitioners’ request for abatement of interest the final_determination did not explain the reasons for respondent’s denial of petitioners’ request the pertinent part of the final_determination stated we regret that our final_determination is to deny your request for an abatement of interest we had to deny your request for the following reason s if you disagree with our denial of your claim for an abatement of interest and you meet the eligibility requirements described below you may request a review of our denial in the united_states tax_court on date petitioners filed a petition for review of respondent’s failure to abate interest under sec_6404 and a trial was held on date in seattle washington opinion we review the commissioner’s determination not to abate interest for abuse_of_discretion sec_6404 our inquiry is a factual one and we proceed on a case-by-case basis see boyd v commissioner tcmemo_2000_16 the court will direct the commissioner to abate interest if the commissioner’s exercise of discretion was arbitrary capricious or without sound basis in fact or law see mathia v commissioner tcmemo_2009_120 kincaid v commissioner tcmemo_1999_419 the court has jurisdiction to review the record in the instant case to determine whether to sustain respondent’s denial of relief see sec_6404 petitioners claim that respondent abused his discretion in failing to abate interest under sec_6404 because petitioners were induced to file an oic upon the oral advice of one of respondent’s call center employees and respondent’s decision to give petitioners’ oic low-priority status resulted in unreasonable delay sec_6404 provides that the secretary may abate the assessment of interest on any deficiency in tax attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the irs in performing a ministerial or managerial act a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and occurs during the processing of a taxpayer’s case after all the prerequisites to the act such as conferences and review by supervisors have taken place see 113_tc_145 sec_301_6404-2 proced admin regs a managerial act means an administrative act that involves a temporary or permanent loss of records or the exercise of judgment or discretion relating to personnel management during the processing of a taxpayer’s case sec_301_6404-2 proced admin regs in contrast a decision concerning the proper application of federal tax law is not a ministerial or managerial act sec_301_6404-2 proced admin regs petitioners first contend that they were induced to file an oic upon the oral advice of one of respondent’s call center employees petitioners were unable to specify the name of this employee or the date of their conversation in any case furnishing such oral advice does not constitute an erroneous performance of a managerial or ministerial_act under sec_301_6404-2 proced admin regs petitioners also claim that respondent committed a managerial act that resulted in an unreasonable delay by failing to process petitioners’ oic from date through date from our review of the record respondent was not dilatory in performing a managerial act although the decision to give petitioners’ oic low-priority status constituted a managerial act respondent’s decision did not lead to an unreasonable error or delay under the facts of this case petitioners do not allege and the record does not show that respondent deviated from standard irs procedures in processing petitioners’ oic see braun v commissioner tcmemo_2005_221 the time respondent took to process petitioners’ oic resulted from a backlog of oics based on doubt as to liability and the delay was not unreasonable under the circumstances accordingly petitioners have not shown that respondent committed a managerial act that lead to an unreasonable error or delay petitioners’ arguments do not rise to the level the statute requires for relief see cosgriff v commissioner tcmemo_2000_241 holding that the taxpayers’ allegations of hardships were not proper grounds for interest abatement petitioners received dollar_figure of relief from respondent by participating in the 3congress has taken steps to safeguard against unreasonable delays in the processing of oics by enacting the tax_increase_prevention_and_reconciliation_act_of_2005 publaw_109_222 120_stat_345 on date under the act the irs must make a determination on an oic within years or else the offer is deemed accepted id sec_509 112_stat_363 this provision became effective for all offers received by the irs starting date id sec_509 112_stat_364 and thus is not applicable to the present case see administration internal_revenue_manual cch pt at big_number date 4petitioners also sought at trial to raise substantiation issues with regard to business_expenses as this is an interest abatement case we cannot adjudicate substantiation issues see 112_tc_230 appeals process given that the record contains no evidence that respondent committed any ministerial or managerial acts requiring abatement of interest under sec_6404 we are unable to offer them further relief accordingly despite the paucity of reasoning in respondent’s final_determination the trial record establishes that respondent did not abuse his discretion in determining that petitioners are not entitled to abatement of interest under sec_6404 see jacobs v commissioner tcmemo_2000_123 in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent 5respondent reduced petitioners’ liability by dollar_figure and their sec_6662 penalty by dollar_figure when petitioners appealed the rejection of their oic respondent further reduced petitioners’ sec_6662 penalty by dollar_figure to dollar_figure and reduced the penalty by dollar_figure when petitioners filed an interest abatement claim
